Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 has been considered.

      Allowable Subject Matter
3.	Claims 1-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-7
None of the prior art of record teaches or suggests an assembly for an image forming apparatus, comprising a camming member operatively connected to an electrical connector mounted in the image forming apparatus for moving the electrical connector between an extended position and a retracted position, said camming member operatively disengages from the electrical connector when the electrical connector is in the extended position such that the camming member applies no force against the electrical connector  when the electrical contact of the electrical connector is engaged with the corresponding electrical contact of the replaceable unit when the electrical connector is in the extended position.

None of the prior art of record teaches or suggests an assembly for an image forming apparatus, comprising a camming member rotatable between a first rotational position and a second rotational position, the camming member is operatively connected to an electrical connector mounted in the image forming apparatus such that rotation of the camming member from the first rotational position to the second rotational position moves the electrical connector from the retracted position to the extended position and rotation of the camming member from the second rotational position to the first rotational position moves the electrical connector from the extended position the retracted position.
Claims 14-19
None of the prior art of record teaches or suggests an assembly for an image forming apparatus, comprising a camming member rotatable between a first rotational position and a second rotational position, the camming member is operatively connected to an electrical connector mounted in the image forming apparatus such that rotation of the camming member from the first rotational position to the second rotational position moves the plurality of electrical contacts of the electrical connector from the contracted positions to the expanded positions and rotation of the camming member from the second rotational position to the first rotational position moves the plurality of electrical contacts of the electrical connector from the expanded  positions to the contracted positions.

      Prior Art
:
-   Amann et al. [8,938,179] disclose an image forming apparatus.

        
        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you

automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        01/01/22